Cook, J.,
dissenting. I respectfully dissent. Am. Sub. S.B. No. 156 enacted R.C. 5727.11 to prescribe the capitalized-cost formula for the Tax Commissioner’s appraisal of the true value of tangible personal property held by a public utility. (143 Ohio Laws, Part I, 891, 909-910.) The statute allows the Tax Commissioner to use an alternative method of valuation only if the cost method does not result in true value. R.C. 5727.11(B). It remains the taxpayer’s burden to demonstrate that application of the statutory formula does not result in true value. Snider v. Limbach (1989), 44 Ohio St.3d 200, 542 N.E.2d 647.
Under the majority’s interpretation of the applicable law, a taxpayer may successfully contest application of the statutory formula by demonstrating that another valuation method produces different results. By such reasoning, disparity in the accounting-method computations constitutes evidence that application of the statutory formula does not result in true value. The factfinder is then left to choose which accounting method is preferable in arriving at true value.
By permitting taxpayers to attack the statutory formula as flawed, as opposed to arguing that specific factors make application of the statutory formula inappropriate for valuation of their property, the majority has rendered meaningless the General Assembly’s choice of accounting methods to establish true value.
The BTA’s conclusion here has at its root a preconception that, as applied to interstate pipelines, the income-approach analysis is a better measure of true value than the statutory formula based on cost. The General Assembly could have chosen a unit method of appraisal based primarily on the income approach, but chose the current statutory formula as a better estimation of true value. It is not the place of the BTA or this court to override that determination.
Because the BTA’s rejection of the Tax Commissioner’s determination is founded on the concept that a unit appraisal is a better measure of the true value of tangible personal property held by a public utility than the statutory formula, its decision is unreasonable and unlawful. Further, inspection of the “special or unusual circumstances” alternatively relied on by the BTA reveals that it is the statutory valuation method and not a particular quirk in the application of that method to this case that the BTA finds inappropriate. Accordingly, I would *88reverse the decisions of the BTA and reinstate the commissioner’s determination in case Nos. 95-1514 and 95-1515.
Moyer, C.J., and Douglas, J., concur in the foregoing dissenting opinion.